Citation Nr: 0108624	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-06 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for lumbar 
myositis and sacroiliitis currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating action of the San 
Juan, the Commonwealth of Puerto Rico, regional office (RO).  
Which granted an increased disability evaluation from 
10 percent to 20 percent for lumbar myositis and 
sacroiliitis.  

The Board construes the evidence and statements by the 
veteran as raising the issues of service connection for disc 
disease of the lumbosacral spine and entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  These issues have not been developed for 
appellate consideration and are referred to the RO for 
appropriate action. 


FINDING OF FACT

The service-connected lumbar myositis and sacroiliitis result 
in severe limitation of motion of the lumbosacral spine.  


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for lumbar 
myositis and sacroiliitis have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, 4.7, § 4.71a, Diagnostic 
Codes 5021, 5292 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  On November 
13, 2000, the United States Court of Appeals for Veterans 
Claims  (Court) issued a miscellaneous order, In Re: Veterans 
Claims Assistance Act of 2000, Misc. No. 4-00 (Nov.13, 2000) 
(en banc) (VCAA), in which the Court noted that the recently 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), "may affect the 
disposition of many appeals."   

In the Court's order, it stated that the VCAA, inter alia, 
created new VA duties including that, under certain 
circumstances, the Secretary "make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate [a] claimant's claim." VCAA, § 3, 114 Stat. at 
___ (to be codified at 38 U.S.C. § 5103A(a)(1)); see also Id. 
at 114 Stat. at ___ (regarding notice to claimants of 
information "necessary to substantiate the claim" (to be 
codified at 38 U.S.C. § 5103(a))).  Therefore, VCAA may have 
potential applicability to development and adjudication of 
claims such as in the instant case.  See Tellex v. Gober, No. 
98-1886 (U.S. Vet. App. Nov. 30, 2000).

The Board notes that, by virtue of the February 2000 
statement of the case, the RO notified the veteran of the 
evidence necessary to substantiate his increased rating 
claim.  The RO has made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  It appears 
that all evidence identified by the veteran relative to his 
increased rating claim has been obtained and associated with 
the claims folder.  Copies of the pertinent medical records 
identified by the veteran have been procured and associated 
with the file.  Service medical records have been obtained 
and associated with the claims folder.  Additionally, VA 
examinations were completed in August 1997 and July 1999.  
Consequently, the Board concludes that the RO has met its 
duty to assist the veteran in the development of his 
increased rating claim under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) and 
the current decision is not prejudicial to the veteran.  
Bernard v. Brown, 4 Vet.App. 384 (1993).

The service medical records reflect periodic treatment for 
chronic low back pain.  A VA orthopedic examination conducted 
in November 1989 provided diagnoses of lumbar myositis and 
sacroiliitis.  

In December 1989 the RO granted service connection for lumbar 
myositis and sacroiliitis and assigned a 10 percent 
evaluation to this disability.  This rating has remained in 
effect until the current claim. 

The veteran received treatment at private facilities in 1996 
and 1997 for low back problems.  A private CT scan conducted 
in November 1996 showed a bulging L4-L5 disc as well as 
findings involving the left sacral ala which the radiologist 
felt were probably developmental.  Magnetic resonance imaging 
(MRI) completed on in June 1997 showed degenerative disc 
disease at the L4-L5 level with mild bulging of the annulus, 
which was more prominent towards the left side and which was 
felt by the radiologist to possibly represent an asymmetric 
bulge or disc herniation component on the left side 
laterally.  

In August 1997, the veteran underwent a VA examination.  At 
that time he complained of constant low back pain radiating 
to the anterior and posterior aspect of his legs, up to his 
calves and ankles, and to his abdominal area and left testis.  
A physical examination demonstrated no postural or fixed 
abnormalities.  There was a severe spasm on lumbosacral 
paravertebral muscles associated with swelling.  Forward 
flexion was to 10 degrees, right lateral flexion to 
10 degrees, left lateral flexion to 10 degrees, backward 
extension to 0 degrees, rotation was to 5 degrees, 
bilaterally.  There was exquisite pain objectively on all 
movements of the lumbar spine.

The examination further showed normal muscle strength in both 
lower extremities except for a left ankle dorsiflexor muscle 
(extensor hallucis longus) which had a muscle strength grade 
of 3.5/5 which was fair plus.  There was diminished pinprick 
and smooth sensation of the left L5-S1 dermatomes of the 
foot.  The veteran had a normal gait cycle.  Knee jerks which 
were +2 bilaterally and symmetrical.  Ankle jerks were 
diminished +1 bilaterally.  There was a positive straight leg 
raising on the left leg.  

The diagnosis was left L4-L5 degenerative disk disease and 
herniated nucleus pulposus by MRI as well as lumbar 
paravertebral myositis with sacroiliitis with a clinical left 
L5 bilaterally and S1 lumbar radiculopathy.  

The examiner further indicated the June 1997 MRI findings of 
a left L4-L5 herniated nucleus pulposus as well as the 
in-service May 1989 CT scan of the lumbar spine which showed 
no evidence of a herniated nucleus pulposus were reviewed.  
The examiner also expressed his opinion that the veteran's 
present discogenic disease is not related to his 
service-connected lumbar myositis with sacroiliitis.  

VA outpatient treatment records dated in 1998 and 1999 
reflect periodic treatment for low back pain. 

A VA examination was conducted in July 1999.  At that time 
the veteran complained of cramping as well as sharp daily 
continuous low back pain radiating as shooting-type pain down 
his lower extremity.  He reported a tearing pain in his 
lumbosacral muscles when he moved his trunk.  He explained 
that he has no flare-ups because his pain is always at a 
maximum level, 10/10.  He indicated that he was unemployed 
because he was unable to function.

The examination demonstrated forward flexion to 15 degrees; 
extension to 3 degrees; lateral bending to 5 degrees to the 
right and 5 degrees to the left; rotation to 5 degrees to the 
right and 5 degrees to the left.  There was no palpated spasm 
and no swelling of the paravertebral muscles or any other 
articulations such as shoulders, elbows, wrist, hands, knees, 
or ankles.  There was tenderness to palpation bilaterally 
from the T12 to S1 paravertebral muscles.  There were no 
postural abnormalities and no fixed deformities.  

The examiner stated that the veteran was not able to 
cooperate with the range of motion or muscle tests and that 
the veteran had explained that he did not want to risk 
re-injuring his back by doing the movements asked of him.  
The examiner noted that MRI completed in June 1999 had 
revealed a left L4-L5 small distal intraforaminal bilateral 
disk herniation causing some posterior displacement of the 
exit of the left side of the L4 nerve root.  L4-L5 disk 
dessication was also described.  

August 1999 nerve conduction studies and an electromyogram 
were reviewed by the examiner.  The examiner indicated these 
studies showed no abnormality.

The diagnoses were low back pain and an L4-L5 small distal 
intraforaminal bilateral disc herniation by MRI with no 
clinical or electrophysiological evidence of radiculopathy.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2000).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2000).  

The RO has assigned a 20 percent rating for the 
service-connected lumbar myositis and sacroiliitis in 
accordance with the criteria set forth in the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Codes 5201-
5295.

Diagnostic Code 5021 provides that myositis is rated under 
Diagnostic Code 5003 which provides for the evaluation of 
degenerative arthritis.  Degenerative arthritis is evaluated 
based on the limitation of motion of the affected part.  

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  Moderate 
limitation of motion of the lumbar spine warrants the 
assignment of a 20 percent disability evaluation.  Severe 
limitation of motion of the lumbar spine warrants a 40 
percent rating.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  When there is muscle spasm on extreme 
forward bending and loss of lateral (or unilateral) spine 
motion in the standing position a 20 percent disability 
rating is warranted. When there is severe lumbosacral strain 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion is required a 40 percent disability rating is 
warranted.  

Diagnostic Code 5289 provides that ankylosis of the lumbar 
spine if unfavorable warrants a 50 percent evaluation and if 
favorable a 40 percent evaluation.

The Court has held that, when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered.  DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  Furthermore, the 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  Id.  

To summarize, the veteran's testimony and statements 
regarding the severity of his low back pain are deemed 
competent with regard to the description of symptoms.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria 
previously set forth.  

In this regard, the VA examinations conducted in August 1997 
and July 1999 revealed findings showing significant 
limitation of motion of the lumbosacral spine.  The Board is 
aware that the veteran did not complete the range of motion 
studies in July 1999 due to a fear of re-injuring his back.  
However, the record shows that in August 1997 the VA examiner 
described exquisite pain on range of motion testing.  

After reviewing the veteran's statements regarding the 
severity of the chronic low back pain in conjunction with the 
pertinent medical evidence and the Deluca case, it is the 
judgment of the Board that the degree of disability lumbar 
myositis and sacroiliitis more nearly approximates severe 
limitation of motion of the lumbar spine.  Accordingly, a 40 
percent rating is warranted under Diagnostic Code 5292.

However, this same evidence does not support disability 
rating higher than 40 percent for the veteran's 
service-connected lumbar myositis and sacroiliitis is not 
warranted.  Although there is severe limitation of motion of 
the lumbar spine, there is no clinical evidence of 
unfavorable ankylosis.  Also, the Board is satisfied that the 
functional impairment resulting from the low back pain as 
contemplated by DeLuca, is included in the currently assigned 
40 percent rating.


ORDER

A rating of 40 percent for lumbar myositis and sacroiliitis 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

